72804Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 03/02/2021. Claims 1, 2, 5-10, 12-14, 21-24, 26, and 28-31 are pending. 

Preliminary Amendment
The preliminary amendment submitted on 03/02/2021 is acknowledged and considered accordingly.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims  1, 2, 5-10, 12-14, 21-24, 26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/119919 A1 to HHA, et al.,  (hereinafter JHA) in view of  US 20040058678 A1 to Cavalcanti (hereinafter Cavalcanti).

Claim 1. Apparatus, comprising: at least one processor, and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, (JHA: See Fig. 8 for memory, processor) cause the apparatus at least to, monitor if a request for a handover of a platoon leader of a platoon from a source cell to a target cell is received from the source cell, (JHA: See Fig. 3, #304, for Source BS, receiving Group HO request, from Group leader or a UE from Group)

the request for the handover of the platoon leader including an identifier of the platoon; (JHA: See para[0067] for monitoring HO command that identifies one UE device  such as group leader who initiated the HO command.) inform the source cell on the new resource allocation  (JHA: See para[0063] for target eNB decides about resources pools and sends a new resource pool information for D2D group to the source eNB)  along with at least one of the identifier of the platoon, an identifier of the platoon leader, and a reference to the request for the handover of the platoon leader; (JHA: See para[0067] for monitoring HO command that identifies one UE device  such as group leader (i.e., platoon leader) who initiated the HO command.)
check if a trigger event occurs; and activate the new resource allocation in the platoon leader if the trigger event occurs. (JHA: See para[0066] for if a HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110 or others, (e.g., platoon leader) can start using the new resource pool for group communication immediately.)

Although JHA teaches HO command that identifies one UE devices, but, it does not seem to teach that a HO command , can include like a list of identifiers, as it could be understood alternatively from the applied claim language.
 	However, in a similar field, Cavalcanti, in para[0027] teaches handover message, that includes a list of active mobile radio connections, a vehicle identifier, a serving base station identifier, channel information identification for each connection, identifiers of active mobile radios, the position and/or speed of the vehicle, an estimated time of handover, etc.
JHA teaches different techniques related to group handover from a source eNB to a target eNB.
Cavalcanti teaches different methods for facilitating handover for a group of mobile radios, wherein handover message includes multiple items. (Cavalcanti: See para[0027]).	
 	 It would have been obvious before the time of effective filling, to have included handover including multiple items, as taught by Cavalcanti, with the teaching of JHA, in order to benefit from having a handover message that can carry and include a list of mobile radio connections identifiers, a vehicle identifier, and even position and/or speed of the vehicle, and estimated time of handover. (Cavalcanti: See para[0027])

Claim 2. The apparatus according to claim 1, wherein the request for the handover of the platoon leader comprises at least one of a position in the platoon and an identifier of one platoon member of platoon members of the platoon; and (JHA: See para[0067] for HO command indicates and identifies one UE device (i.e., a platoon member)) the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to identify a dedicated platoon member based on the at least one of the position in the platoon and the identifier of the one platoon member; supervise if a request for a handover of the dedicated platoon member from the source cell to the target cell is received; wherein the trigger event occurs if the request for the handover of the dedicated platoon member from the source cell to the target cell is received. (JAH: See para[0066] if HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110, (e.g., platoon leader) or others (other nodes, base stations, etc)  can start using the new resource pool for group communication immediately.

Claim 5. The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to judge if all resources of a former resource allocation may be used by the platoon in the target cell, wherein the former resource allocation is received from the platoon leader or the source cell with respect to the platoon; inhibit at least one of the informing and the checking if all resources of the former resource allocation may be used by the platoon in the target cell; wherein the configuring configures the platoon leader with the former resource allocation if all resources of the former resource allocation may be used by the platoon in the target cell. (JHA: See para[0096] for source eNB can reconfigure all UE devices (i.e., platoon) in the group and in order to avoid the target eNB allocating resources that cannot be agreed by the source eNB, the source eNB can provide a list of current channel status in the source cell, such as which bands are being used, which channels are free, or other related criteria, as recommendation to the target eNB, in order for proper allocation of channels (i.e., resources)) 
Claim 6. The apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least judge if at least one resource of a former resource allocation may be used by the platoon in the target cell, wherein the former resource allocation is received from the platoon leader or the source cell with respect to the platoon; prohibit the target cell to configure a user equipment not belonging to the platoon with the at least one resource of the former resource allocation if the at least one resource of the former resource allocation may be used by the platoon in the target cell. (JHA: See para[0096] for source eNB can reconfigure all UE devices (i.e., platoon) in the group and in order to avoid the target eNB allocating resources that cannot be agreed by the source eNB, the source eNB can provide a list of current channel status in the source cell, such as which bands are being used, which channels are free, or other related criteria, as recommendation to the target eNB, in order for proper allocation of channels (i.e., resources)) 

Claim 7. The apparatus according to claim 1, wherein the activating activates the new resource allocation in at least one of the platoon members and the platoon leader if the trigger event occurs. (JAH: See para[0066] for if a HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110 or others, (e.g., platoon leader) can start using the new resource pool for group communication immediately.)

Claim 8. The apparatus according to claim 2, wherein the request for the handover of the platoon leader comprises an identifier of a further cell different from each of the source cell and the target cell; (Cavalcanti: See para[0027]) and the informing informs the further cell on the new resource allocation along with the identifier of the platoon. (JAH: See para[0066] HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110, (e.g., platoon leader) or others (other nodes, base stations, etc.)  can start using the new resource pool for group communication immediately.

Claim 9. The apparatus according to claim 8, wherein the informing informs the further cell fully or partly in parallel to the configuring of the platoon leader by the means for configuring. (JAH: See para[0066] HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110, (e.g., platoon leader) or others (other nodes, base stations, etc.)  can start using the new resource pool for group communication immediately.

Claim 10. The apparatus according to claim 8, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to trigger the source cell and the further cell if the trigger event occurs. (JAH: See para[0066] HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110, (e.g., platoon leader) or others (other nodes, base stations, etc.)  can start using the new resource pool for group communication immediately.

Claim 12. The apparatus according to claim 10, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to forbid the triggering of the source cell if the triggering event occurs at or during a handover of the last platoon member of the platoon from the source cell to the target cell. (JHA: See para[0070] for timer, can be stopped, after receiving HO message from a UE device of the group, wherein the expiring of this timer indicates a failure of group HO.  It is understood that if timer expires, without all users of group being handed over, then the HO process is stopped.)
Claim 13. The apparatus according to claim 1, wherein the informing informs the source cell fully or partly in parallel to the configuring of the platoon leader by the means for configuring. (JHA: See Fig. 3, #304, for Source BS, receiving Group HO request, from Group leader or a UE from Group)
Claim 14. The apparatus according to claim 1, wherein at least one of the request for the handover of the platoon leader and a message in the handover of the platoon leader comprises a description of the new resource allocation. (JHA: See para[0067] for HO command identifies one UE device  such as group leader who initiated the HO command.)
Claim 21. Apparatus, comprising: at least one processor: and at least one memory including computer program code; the at least one memory and the computer program code configured to with the at least one processor, (JHA: See Fig. 8 for memory, processor) cause the apparatus at least to, monitor if a new resource allocation is received along with an information enabling the apparatus to identify a platoon;(JHA: See para[0067] for monitoring HO command, that identifies one UE device  such as group leader (i.e., a platoon) who initiated the HO command.)
 identify platoon members of the platoon based on the information enabling the apparatus to identify the platoon if the new resource allocation is received along with the information enabling the apparatus to identify the platoon; and (JAH: See para[0066] for a HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110 or others, (e.g., a platoon member) can start using the new resource pool for group communication immediately. It is understood that this process can be repeated. See also para[0067] for HO command indicates and identifies one UE device (i.e., a platoon member)) configure the platoon members of the platoon with the new resource allocation. (JAH: See para[0066] for if a HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110 or others, (e.g., platoon leader) can start using the new resource pool for group communication immediately.)

Although JHA teaches HO command that identifies one UE devices, but, it does not seem to teach that a HO command , can include like a list of identifiers, as it could be understood alternatively from the applied claim language.

 	However, in a similar field, Cavalcanti, in para[0027] teaches handover message, that includes a list of active mobile radio connections, a vehicle identifier, a serving base station identifier, channel information identification for each connection, identifiers of active mobile radios, the position and/or speed of the vehicle, an estimated time of handover, etc.
 
JHA teaches different techniques related to group handover from a source eNB to a target eNB.
Cavalcanti teaches different methods for facilitating handover for a group of mobile radios, wherein handover message includes multiple items. (Cavalcanti: See para[0027]).	
 	 It would have been obvious before the time of effective filling, to have included handover including multiple items, as taught by Cavalcanti, with the teaching of JHA, in order to benefit from having a handover message that can carry and include a list of mobile radio connections identifiers, a vehicle identifier, and even position and/or speed of the vehicle, and estimated time of handover. (Cavalcanti: See para[0027])

Claim 22. The apparatus according to claim 21, wherein the configuring configures all platoon members of the platoon with the new resource allocation if the new resource allocation is received along with the identifier of the platoon. (JHA: See para[0067] for HO command indicates and identifies one UE device (i.e., a platoon member))
Claim 23. The apparatus according to claim 21, wherein the at least one memory and the computer program code arc configured to, with the at least one processor, (JHA: See Fig. 8 for memory, processor) cause the apparatus at least to check if a trigger is received; activate the new resource allocation in at least one of the platoon members if the trigger is received. (JAH: See para[0066] if HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110 or others, (e.g., platoon leader) can start using the new resource pool for group communication immediately.)

Claim 24. The apparatus according to claim 21, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (JHA: See Fig. 8 for memory, processor) retrieve the identifier of the platoon based on the request for the handover of the platoon leader from a source cell to a target cell, wherein the request for the handover is received from the platoon leader; add the identifier of the platoon to the request for the handover before the request for the handover is forwarded to the target cell. (Cavalcanti: See para[0027] for Handover message that can include a variety of identifiers) 
JHA teaches different techniques related to group handover from a source eNB to a target eNB.
Cavalcanti teaches different methods for facilitating handover for a group of mobile radios, wherein handover message includes multiple items. (Cavalcanti: See para[0027]).	
 	 It would have been obvious before the time of effective filling, to have included handover including multiple items, as taught by Cavalcanti, with the teaching of JHA, in order to benefit from having a handover message that can carry and include a list of mobile radio connections identifiers, a vehicle identifier, and even position and/or speed of the vehicle, and estimated time of handover. (Cavalcanti: See para[0027])
Claim 26. The apparatus according to claim 21, wherein the information enabling the apparatus to identify the platoon comprises at least one of an identifier of the platoon, an identifier of a platoon leader of the platoon, and a reference to a request for a handover of the platoon leader. (JHA: See Fig. 3, #304, for Source BS, receiving Group HO request, from Group leader or a UE from Group. See para[0067] for HO command, that identifies one UE device,   such as group leader,  who initiated the HO command)

Claim 28. Method, comprising monitoring if a request for a handover of a platoon leader of a platoon from a source cell to a target cell is received from the source cell, the request for the handover of the platoon leader including an identifier of the platoon; and (JHA: See Fig. 3, #304, for Source BS, receiving Group HO request, from Group leader or a UE from Group. See para[0067] for HO command, that identifies one UE device,   such as group leader,  who initiated the HO command)
the method further comprises configuring the platoon leader with a new resource allocation if the request for the handover of the platoon leader is received; (JHA: See para[0063] for target eNB decides about resources pools and sends a new resource pool information for D2D group to the source eNB)
 informing the source cell on the new resource allocation along with at least one of the identifier of the platoon, an identifier of the platoon leader, and (JHA: See para[0063] for target eNB decides about resources pools and sends a new resource pool information for D2D group to the source eNB) 
a reference to the request for the handover of the platoon leader; (JHA: See para[0078] for source eNB and target eNB, communicate context of UE devices, such as one or more ID’s, configuration data, members of group, or the like)
checking if a trigger event occurs; and activating the new resource allocation in the platoon leader if the trigger event occurs. (JAH: See para[0066] for if a HO command comprises a new group communication resource configuration (i.e., a trigger event), then UE devices 110 or others, (e.g., platoon leader) can start using the new resource pool for group communication immediately.)
Although JHA teaches HO command that identifies one UE devices, but, it does not seem to teach that a HO command , can include like a list of identifiers, as it could be understood alternatively from the applied claim language.
 	However, in a similar field, Cavalcanti, in para[0027] teaches handover message, that includes a list of active mobile radio connections, a vehicle identifier, a serving base station identifier, channel information identification for each connection, identifiers of active mobile radios, the position and/or speed of the vehicle, an estimated time of handover, etc.
JHA teaches different techniques related to group handover from a source eNB to a target eNB.
Cavalcanti teaches different methods for facilitating handover for a group of mobile radios, wherein handover message includes multiple items. (Cavalcanti: See para[0027]).	
 	 It would have been obvious before the time of effective filling, to have included handover including multiple items, as taught by Cavalcanti, with the teaching of JHA, in order to benefit from having a handover message that can carry and include a list of mobile radio connections identifiers, a vehicle identifier, and even position and/or speed of the vehicle, and estimated time of handover. (Cavalcanti: See para[0027])
Claim 29. The method according to claim 28, wherein the request for the handover of the platoon leader comprises at least one of a position in the platoon and an identifier of one platoon member of platoon members of the platoon; and (JHA: See para[0067] for HO command indicates and identifies one UE device (i.e., a platoon member).  See para[0021] for eNB knows and maintains device location at the cell level)the method further comprises identifying a dedicated platoon member based on the at least one of the position in the platoon and the identifier of the one platoon member; supervising if a request for a handover of the dedicated platoon member from the source cell to the target cell is received; wherein the trigger event occurs if the request for the handover of the dedicated platoon member from the source cell to the target cell is received.
Claim 30. The method according to any of claims 29, further comprising determining the trigger event. (JHA: See Fig. 3, #308, for Source BS  coordinating with Target BS,  for Group handover (i.e., trigger event) including reconfiguration info)
Claim 31. The method according to claim 30, wherein the deciding comprises determining the trigger event based on a negotiation with the source cell. (JHA: See Fig. 3, #308, for Source BS  coordinating with Target BS,  for Group handover (i.e., trigger event) including reconfiguration info)

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477